Citation Nr: 1607554	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  14-22 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral lower extremity radiculopathy as secondary to a low back disorder.

3.  Entitlement to service connection for depression as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's physical and electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  Some VA treatment records are associated with the Veteran's Virtual VA record.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's low back disorder is etiologically related to active duty service.  Any arthritis was first shown years after service.

2.  The preponderance of the evidence is against a finding that bilateral lower extremity radiculopathy is etiologically related to active duty service, to include as secondary to a service-connected disorder.

3.  The preponderance of the evidence is against a finding that depression is etiologically related to active duty service, to include as secondary to a service-connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for bilateral lower extremity radiculopathy as secondary to a service-connected disability have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

3.  The criteria for entitlement to service connection for depression as secondary to a service-connected disability have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In April 2011, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are assigned.  

VA further fulfilled its duty to assist the Veteran in obtaining relevant evidence to substantiate his claim to include providing a VA examination in December 2012.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a present disability exists is satisfied if the Veteran had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Where a veteran served continuously for 90 days or more during a period of war, or during any wartime or peacetime service after December 31, 1946, and a chronic disease becomes manifest to a compensable degree within a certain amount of time after the date of service discharge, such disease shall be presumed to have been incurred or aggravated in service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a) and must have become manifest to a compensable degree within one year after service discharge to qualify for this presumption.  38 C.F.R. § 3.307.  To receive the presumption of service connection for a chronic disease, there must be (1) a current chronic diagnosis and (2) chronic disease in service or within the presumptive period.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1335-36 (2013).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a non-service-connected disorder that is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  Compensation may be provided for the degree of disability over and above the degree of disability existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).
Analysis

The Veteran seeks entitlement to service connection for a low back disorder.  He also contends that his bilateral lower extremity radiculopathy and depression are secondary to his low back disorder.

The Veteran currently has a diagnosis of disc prolapse herniation and chronic low back pain, and thoracolumbar arthritis has been confirmed by imaging studies.  See, e.g., December 2012 VA Examination.

The Veteran's low back disorder did not manifest in service or within one year after his separation from service.  Service treatment records do not reflect any complaints of low back pain, and his June 1974 separation examination notes a normal spine.  Further, the earliest treatment records for a low back disorder are from 1986, at least 12 years after his separation for service.  See December 1986 Private Medical Records.  The Veteran has stated that he saw a chiropractor in 1979, but the business is now closed due to the death of the chiropractor.  See May 2011 Veteran Statement.  He has also stated he saw a chiropractor in 1975.  See November 2014 Veteran Statement.  As those records are unavailable, they are not part of the evidence in the claims file.  Therefore, the low back disorder is not eligible for the presumption of service connection for a chronic disease.  38 C.F.R. § 3.307.

In December 2012, a VA examiner diagnosed the Veteran with disc prolapse herniation and chronic low back pain, but determined the low back condition was less likely than not incurred in or caused by service.  The examiner reviewed the claims file, noted no in-service medical complaints of back pain, and noted the Veteran's contention that he first injured it falling down stairs during service.  The examiner also noted that the claims file contained a lay statement about the accident.  The examiner opined that the first medical documentation of back pain was from December 1986 and January 1987, which was the result of the Veteran lifting a stove, and he has had continuous pain since that time.  Further, the examiner opined that disc bulging, the first medical objective finding of a low back disorder, is primarily a degenerative disease, and while trauma can modify it, the initial trauma described by the Veteran "appears to be too limited to represent a cause."  The examiner concluded that the relation in time of findings of back pain in 1986 was too remote to be connected to military service.  The well-reasoned opinion from the VA examiner, based on a comprehensive review of the claims file and an examination of the Veteran, is highly probative of the issue of entitlement to service connection for a low back disorder.

The claims file also contains VA and private treatment records for low back pain.  December 1986 private medical records reflect that the Veteran sought treatment for severe low back pain after lifting a stove out of his truck.  That record reflects he had no prior hospitalization or history of low back pain.  At that time, he was diagnosed with lumbar strain and probable disc herniation.  He responded to treatment, and a July 1988 CT scan showed no evidence of disc herniation.  See July 1988 Private Medical Records.

Since that time, the Veteran has been treated by VA for chronic back pain.  See, e.g., June 2010 VA Treatment Records.  He has received epidural treatments to manage the low back pain.  See, e.g., October 2011 VA Treatment Records.  In June 2012, he underwent surgery for lumbar facet joint arthropathy.  See June 2012 VA Treatment Records.

The record contains both Veteran and lay statements.  The Veteran has stated that he initially injured his low back after falling down stairs while attempting to arrest a suspect while he was an active-duty military policeman.  See, e.g., November 2014 and May 2011 Veteran Statement.  In a lay statement, his partner describes the same in-service accident.  See June 2011 Lay Statement.  In some circumstances, lay evidence can be competent to establish a diagnosis of a condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Veteran is competent to report that he injured his back during service, he is not competent to determine the etiology of his current low back disorder.  In this case, the lay statements are less probative as to the etiology of the current low back disorder than the well -reasoned opinion from the December 2012 VA examiner.  This is reinforced by the lack of continuity from service at the time of the 1986 back injury, which contained no history of chronic low back pain.

The evidence reflects that the Veteran did not seek medical treatment for a low back disorder while in service, and his June 1974 separation examination notes a normal spine.  The evidence further reflects he was first treated for a low back disorder in December 1986, after lifting a stove out of his truck.  The most probative evidence of record regarding the etiology of his current low back disorder is the well-reasoned opinion of the December 2012 VA examiner, who determined that it was less likely than not related to active duty service.

The preponderance of the most probative evidence is against the claim of entitlement to service connection for a low back disorder.  As such, there is no reasonable doubt to resolve in favor of the Veteran.  The claim is denied.

The Veteran also seeks entitlement to service connection for bilateral lower extremity radiculopathy and depression as secondary to his low back disorder.  See, e.g., March 2011 Claim.

The claims file contains evidence that the Veteran has been diagnosed with both of these conditions.  The December 2012 VA examiner noted radicular pain that manifested as moderate intermittent pain and mild paresthesias and/or dyesthesias in both legs due to L2, L3, and L4 nerve roots.  VA treatment records indicate that he has received treatment for chronic back pain that radiates down into both legs.  See, e.g., May 2010 VA Treatment Records.  There is no showing of such pathology in service or shortly thereafter.

He has also been diagnosed with unspecified depression as secondary to a medical condition of chronic pain.  See, e.g., November 2012 VA Treatment Records.  Again, service treatment records reveal no pertinent complaints of findings.

With respect to service connection on a secondary basis, as the Board is denying the claim of service connection for a low back disorder, it follows that all disabilities claimed as proximately due to, or aggravated by, a low back disorder must also be denied.  See 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for bilateral lower extremity radiculopathy as secondary to a low back disorder is denied.

Entitlement to service connection for depression as secondary to a low back disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


